CAMERON, Circuit Judge.
The narrow question upon which this-appeal will be decided is whether under § 301 of the Taft-Hartley Act, 29 U.S. C.A. § 185, the court below had jurisdiction of an action brought by the union to recover wages allegedly due individual employees, figured at the rates and under the terms of the Collective BargainingAgreement between the union and the-employer. The union, appellee, sued theElectric Company, appellant, to collect wages in the sum of $353.00 found by the Joint Labor Management Committee to be due to certain of appellant’s employees. Appellant moved to dismiss upon the ground, among others, that the court below did not have jurisdiction of such a suit by the union. Said court denied this motion and granted summary judgment in favor of the appellee union for the amount shown by the affidavits to be due under the award to individual employees, said judgment ordering that the appellant pay to the union the sum awarded “so that said award may be implemented by the plaintiff [union].”
The facts are more fully set forth in the written opinion of the court below.1 *765Its reasoning is epitomized in this language: “In Association of Westinghouse Salaried Employees v. Westinghouse Electric Corp., 348 U.S. 437, 75 S.Ct. 489, 99 L.Ed. 510, the Supreme Court held that § 301 does not authorize a suit by a union seeking a judgment for unpaid wages owed individual employees under the collective bargaining agreement. * * * Two years after this decision was rendered, however, the Supreme Court, in deciding Textile Workers Union of America v. Lincoln Mills of Alabama, 353 U.S. 448, 77 S.Ct. 912, 923, 1 L.Ed.2d 972, and two companion cases, beat a retreat from Westinghouse. * * * ”
“Left unanswered in Lincoln Mills was whether specific performance of an award made by an arbitration group, formed pursuant to a collective bargaining agreement, can be enforced by a federal court under § 301. * * * ”
We are unable to agree that, as applied to the facts before us, the Supreme Court has “beat a retreat from Westinghouse and are of the opinion that the Westinghouse decision is controlling on us in the decision of this case. Westinghouse involved a civil action brought by the union against the Westinghouse Corporation to recover upwards of $45,000.00 alleged to be due four thousand employees represented by plaintiff, as wages for April 3, 1951, under the allegation that the wages were due by reason of the collective bargaining contract between the union and Westinghouse.2
The Westinghouse Corporation defended on the contention “that the court does not have jurisdiction because these claims arise from ‘the individual employment contract rather than from the Collective Bargaining Contract,’ and that Section 301(a) of the Taft-Hartley Law gives jurisdiction to a federal court only in the event that the contract in suit was entered into between the employer and the labor organization as distinguished from an individual contract of hiring entered into between the employer and the individual employee.”3 The district court rejected that contention:
“In the opinion of the court, this contention fails because the complaint under consideration is based exclusively upon the Collective Bargaining Contract between the association and the corporation and not upon the contracts of hiring between the corporation and the individual employees.”
Based upon its conclusion that the complaints did not show affirmatively the specific causes of the absences of the employees on April 3rd, the district court dismissed the complaint. The union appealed to the Court of Appeals for the Third Circuit, which gave detailed consideration to the question now before us and vacated the district court’s order and dismissed the complaint for lack of jurisdiction.4
The Supreme Court affirmed the action of the Court of Appeals in an exhaustive opinion5 which, with the dissents, covers thirty pages of the official reports. The opinion of the court (concurred in by three Justices) includes a historical study of labor legislation and an analysis of the language of the statute supplemented by the congressional history and announces this conclusion:
“Considering the nature of a collective bargaining contract, which involves the correlative rights of employer, employee and, union, we might be disposed to read § 301 as allowing the union to sue in this case. With due regard to the constitutional difficulties which would be raised, and in view of the fact that such an interpretation would bring to the federal courts an exten*766sive range of litigation heretofore entertained by the States, we conclude that Congress did not will this result. There was no suggestion that Congress, at a time when its attention was directed to congestion in the federal courts, particularly in the heavy industrial areas, intended to open the doors of the federal courts to a potential flood of grievances based upon an employer’s failure to comply with terms of a collective agreement relating to compensation, terms peculiar in the individual benefit which is their subject matter and which, when violated, give a cause of action to the individual employee. The employees have always been able to enforce their individual rights in the state courts. * * *
“Nowhere in the legislative history did Congress discuss or show any recognition of the type of suit involved here, in which the union is suing on behalf of employees for accrued wages. Therefore, we conclude that Congress did not confer on the federal courts jurisdiction over a suit such as this one.” 348 U.S. 459-460, 75 S.Ct. 500-501.
Two additional Justices, concurring in the result, stated: “For us the language of § 301 is not sufficiently explicit nor its legislative history sufficiently clear to indicate that Congress intended to authorize a union to enforce in a federal court the uniquely personal right of an employee for whom it had bargained to receive compensation for services rendered his employer. * * * ”
One other Justice, specifically concurring, stated his reasons thus: “The reason, I think, that this union cannot recover from the employer in this suit under § 301 is that the claim for wages for the employees arises from separate hiring contracts between the employer and each employee. The union does not undertake to do work for the employer or even to furnish workers. The duty, if any there be, to pay wages to an employee arises from the individual contract between the employer and employee, not from the collective bargaining agreement. Therefore there is set out no violation of a contract between an employer and a labor organization as is required to confer jurisdiction under § 301. The facts show an alleged violation of a contract between an employer and an employee- — -a situation that is not covered by the statute.”
All of the contentions here made,6 therefore, were given full consideration by the Court of Appeals and by the Supreme Court in Westinghouse and the conclusion reached by both was that a suit by the union to collect wages claimed to be due employees was not main*767tainable under the Taft-Hartley Act. The facts of this case bring it squarely under Westinghouse not within the ambit of Lincoln Mills and, as applied to the case before us, we cannot agree with the conclusion of the court below that the Supreme Court “beat a retreat from Westinghouse” in the Lincoln Mills case.7 As far as their holdings relate to the facts of our own case, at least, we find no conflict between Westinghouse and Lincoln Mills.
The language of footnote 6 of the Lincoln Mills decision, 353 U.S. at page 456, 77 S.Ct. at page 917, 1 L.Ed.2d 972, indicates clearly that it was the Court’s intention to adhere to its decision in Westinghouse in suits involving only recovery of wages claimed to be due individual employees:
“Association of Westinghouse Salaried Employees v. Westinghouse Corp., 348 U.S. 437 [75 S.Ct. 489, 99 L.Ed. 510], is quite a different case. There the union sued to recover unpaid wages on behalf of some 4,000 employees. The basic question concerned the standing of the union to sue and recover on those individual employment contracts. The question here concerns the right of the union to enforce the agreement to arbitrate which it has made with the employer.”
The opinion of two of the Justices concurring in the result reached in the Lincoln Mills decision supports the same thesis.8 Examination of the Lincoln Mills case as it was dealt with by the Court of Appeals shows that both the majority9 and dissenting opinions considered the problem before the court to be a “genuine union controversy.” And the essential thrust of the opinion of the Supreme Court together with the concurrence and the dissent show the same thing.10
The court below conceded that Lincoln Mills did not decide the question before it, but felt that the question had been answered by three Circuit Court cases.11 While these cases have a tendency, upon superficial examination, to support the action of the court below, each of them had its genesis in the effort to enforce a right claimed by the union itself as against the employer.
The case before us presents no such complications. Here, the union sues to recover a specific amount claimed to be due individual employees. The action seeks nothing but a money judgment. Nothing in the record tends to show that thfe union had been commissioned by the *768unnamed individual employees to prosecute the action as their representative. Nothing in the law or the rules of procedure vests the union with any such authority. The obligation sought to be enforced here would come into being only if the employees performed specified duties. The rate of pay was fixed by the union contract, but the obligation to pay grew solely out of individual contracts with individual employees. If the union should be held to have the right to maintain this action, each employee it purported to represent would be bound by the results it obtained. There is nothing in the record to indicate that the employees had constituted the union their agent to file such an action.
Both the language of § 301 and the holding of Westinghouse categorically reject the right of the union to do what it seeks to do here.12 We hold that the court below erroneously awarded summary judgment in favor of the appellee. Instead, it ought, in our opinion, to have granted appellant’s motion to dismiss. For the entry of such an order the judgment of the court below is reversed and the case is remanded.
Reversed and remanded.

. 1959, 175 F.Supp. 312, 313.


. The amended complaint prayed in behalf of the union and “the individuals in interest whom it represents” a declaratory judgment as to the meaning of the provisions of the contract under which the action was brought and repeated the-demand for the money judgment.


. D.C.1952, 107 F.Supp. 692, 694.


. 1953, 210 F.2d 623.


. 348 U.S. 437, 75 S.Ct. 489, 99 L.Ed. 510.


. The complaint upon which the court below entered the judgment before us sets forth certain terms of a collective bargaining agreement entered into between the appellee union and the chapter of the National Electric Contractors Association which was acting for and on behalf of the appellant Mississippi Valley. The complaint further avers that the union notified the appellant by letter' of certain respects in which it had violated sections of the contract, quotes the provisions of the contract governing settlement of grievances or disputes between the parties, charges that the machinery provided in the contract had resulted in an award by the Joint Labor Management Committee, which provided in part that Mississippi Valley “should pay certain of Mississippi Valley’s employees $350.00 because Mississippi Valley had failed to pay the scale of wages to those employees as provided for in the agreement,” and concludes with these averments and prayer for relief:
“12. A part of the award of the Joint Labor Management Committee was that defendant should pay certain of defendant’s employees $350.00 because defendant had failed to pay the scale of wages to those employees as provided for in the agreement.
“13. Despite repeated demands made on the defendant by plaintiff, defendant refused and does still refuse to abide by the award of the Joint Labor Management Committee.
“Wherefore, plaintiff demands judgment against defendant in the sum of Three Hundred Fifty ($350.00) Dollars, interest and costs.”


. 353 U.S. 448, 77 S.Ct. 912, 923, 1 L.Ed.2d 972.


. 353 U.S. at page 460, 77 S.Ct. at page 919: “The District Court had jurisdiction over the action since it involved an obligation running to a union — a union controversy — and not uniquely personal rights of employees sought to be enforced by a union. Cf. Association of Westinghouse Salaried Employees v. Westinghouse Elec. Corp., 348 U.S. 437 [75 S.Ct. 489, 99 L.Ed. 510], * * * The power to decree specific performance of a collectively bargained agreement to arbitrate finds its source in § 301 itself, and in a Federal District Court’s inherent equitable powers, nurtured by a congressional policy to encourage and enforce labor arbitration in industries affecting commerce.”


. Lincoln Mills of Alabama v. Textile Workers Union, etc., 5 Cir., 1956, 230 F.2d 81, 95, and dissenting opinion, ibid, at pages 89, 95.


. It is clear, also, that the other two Supreme Court cases cited by the court below, General Electric Co. v. Local 205, etc., 1957, 353 U.S. 547, 77 S.Ct. 921, 1 L.Ed.2d 1028, and Goodale-Sanford, Inc. v. United Textile Workers of America, 1957, 353 U.S. 550, 77 S.Ct. 920, 1 L.Ed. 2d 1031, involved controversies between the union and the employer concerning peculiarly union rights in collective bar-gaining agreements, and did not involve a mere attempt by the union to collect wages alleged to be due to the individual employees.


. A. L. Kornman Co. v. Amalgamated Clothing Workers, etc., 6 Cir., 1959, 264 F.2d 733; Textile Workers Union of America v. Cone Mills Corporation, 4 Cir., 1959, 268 F.2d 920; and Enterprise Wheel & Car Corp. v. United Steelworkers of America, 4 Cir., 1959, 269 F.2d 327.


. And cf. Item Company v. New Orleans Newspaper Guild, 5 Cir., 1958, 256 F.2d 855, and Refinery Employees Union of Lake Charles Area v. Continental Oil Co., 5 Cir., 1959, 268 F.2d 447, certiorari denied 361 U.S. 896, 80 S.Ct. 199, 4 L.Ed.2d 152.